PARIENTE, Judge,
concurring specially.
I concur in the reversal of the order taxing costs. I agree that the language of the rule which states “unless the court orders otherwise” vests the appellate court with discretion not to require immediate execution. However, I would adopt a broader interpretation of our discretion and the definition of “prevailing party” under the rule. For the reasons expressed in my dissent in Stringer v. Katzell, 695 So.2d 369 (Fla. 4th DCA 1997) (Pariente, J., dissenting), I would follow the principles involving appellate attorney’s fees and condition an award of appellate costs on *952the party ultimately prevailing in the underlying litigation.